Citation Nr: 1619428	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-20 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for sinusitis to include as due to exposure to environmental hazards during Persian Gulf War service, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for a skin disorder diagnosed as psoriasis, to include as due to exposure to environmental hazards during Persian Gulf War service. 

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney

ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the February 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

Regarding the claim for service connection for a skin disorder, the Board notes that the issue has been characterized by the RO as whether new and material evidence has been received to reopen the claim of service connection for a skin rash, to include psoriasis.  In a February 2009 rating decision, the issue of service connection for a skin rash was denied on the basis that there was no nexus to service.  In January 2010, within one year of the mailing of notice of the February 2009 rating decision, the Veteran underwent a VA skin examination and the report was associated with the record.  This evidence was not considered or of record at the time of the February 2009 rating decision.  The RO adjudicated the issue as a claim to reopen service connection in a February 2010 rating decision, which was timely appealed in a January 2011 Notice of Disagreement.  However, because additional (new and material) evidence was submitted within one year of the mailing of notice of the February 2009 rating decision, finality of that rating decision was precluded under 38 C.F.R. § 3.156(b) (2015); therefore, the February 2009 rating decision is the appropriate decision on appeal and the issue of service connection for a skin rash, to include psoriasis is an appeal of service connection (versus reopening a prior final decision).

Regarding the claim for service connection for CFS, the Board notes that the Veteran was denied service connection for "anxiety disorder, NOS, with chronic fatigue and memory loss" in a February 2005 rating decision.  The Veteran did not appeal the rating decision.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit determined that in claims to reopen where a previous final determination was limited to a specific diagnosis, a claim of service connection for a diagnosis other than the specific one previously adjudicated is a separate and distinct claim, rather than becoming part and parcel of the claim previously finally decided.  A change in diagnosis or specificity of a claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  See 38 C.F.R. §§ 4.13, 4.125.

In this case, the Veteran's current claim for service connection includes a diagnosis of chronic fatigue syndrome, rather than for a psychiatric disability (i.e., anxiety disorder with symptoms of fatigue and memory loss).  As such, this represents a new diagnosis and, therefore, new and material evidence is not necessary to consider this claim.  See also Ephraim v. Brown, 82 F.3d 399, 401 (1996) (the Federal Circuit found that "a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same when it has not been previously considered.").

To the extent that the Veteran's counsel has asserted that the claim for CFS also included "reasonably raised" claims for systemic lupus erythematosus (SLE) and fibromyalgia, the Board notes that it does not appear that prior to December 2015 these disabilities were claimed as part of the current appeals stream.  Rather, the essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  In addition, there is also no rating decision connected to the current appeals stream adjudicating the SLE and fibromyalgia diagnoses, and there is no jurisdiction conferring Notice of Disagreement (NOD) for the Board to take jurisdiction of the claims for service connection for these diagnoses.  See Jarrell v. Nicholson, 20 Vet.App. 326, 331 (2006) ("nothing in an NOD could confer jurisdiction upon the Board over a claim that was never presented to and adjudicated by the RO because there is no decision on such a newly raised claim to appeal to the Board"); Godfrey v. Brown, 7 Vet.App. 398, 408-10 (1995) (Board lacks jurisdiction over claim not presented to and adjudicated by the RO).

Therefore, the issues of entitlement to service connection for SLE and fibromyalgia are REFERRED to the AOJ for any appropriate action, including initial adjudication.  In addition, the Veteran's counsel raises a request for revision of the February 7, 2005 Rating Decision on the basis of clear and unmistakable error (CUE).  This matter is also REFERRED to the AOJ for appropriate action.  

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 2005 rating decision denied service connection for sinusitis; the Veteran did not submit a substantive appeal and additional relevant evidence was not received within one year of the rating decision notice.

2.  The evidence received since the February 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for sinusitis.

3.  The Veteran has currently diagnosed sinusitis.

4.  The Veteran's sinusitis was not incurred in service and is not otherwise related to service.

5.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

6.  The Veteran has a currently diagnosed skin disorder, to include psoriasis.

7.  The Veteran's skin disorder was not incurred in service and is not otherwise related to service.

8.  The Veteran has chronic fatigue syndrome that is related to service.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision, which denied service connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The evidence received subsequent to the February 2005 rating decision is new and material; the claim for service connection for sinusitis is reopened. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

3.  The criteria for service connection for sinusitis, to include as due to exposure to environmental hazards during Persian Gulf War service, have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for a skin disorder, to include as due to exposure to environmental hazards during Persian Gulf War service, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for chronic fatigue syndrome as a result of an undiagnosed illness have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3. 317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The Veteran's previously denied claim for service connection for sinusitis is reopened, as explained below.  Further, the Veteran's claim for service connection for CFS is granted.  As such, there is no prejudice to the Veteran and no further discussion of the VCAA is required regarding those claims.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In letters dated in June 2008 and August 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with her service connection claims in October 2004, February 2009, and January 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's symptoms, and provides a complete rationale for the opinions stated. 

The Board acknowledges that the Veteran has not been afforded a VA examination regarding her claim for service connection for a sinus disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than her own conclusory statements and has not provided any evidence indicating that her sinusitis was caused by service, to include exposure to chemicals or depleted Uranium.  Accordingly, the Board finds that no further development of the Veteran's claim for service connection for a sinus disorder is required as there is no evidence indicating that the Veteran's disorder is related to service.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for Sinusitis

The Veteran was initially denied service connection for sinusitis in a February 2005 rating decision because there was no evidence that the Veteran's sinus disorder was related to service.  The Veteran was provided notice of the decision and of her appellate rights, but she did not perfect a timely appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2015) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the February 2005 rating decision became final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the February 2005 rating decision included service treatment records, private and VA treatment records, an October 2004 VA examination, and the Veteran's statements regarding the claimed sinus disorder.  

In support of the current application to reopen service connection for sinusitis, the new evidence associated with the record since the February 2005 rating decision includes, in pertinent part, a June 2008 statement from the Veteran where she indicated that she was exposed to hazardous chemicals such as depleted uranium and chemicals from ammunition demolitions.  Based on this evidence, the RO reopened the Veteran's claim for sinusitis.  

After a review of all the evidence of record, lay and medical, the Board finds that the newly submitted statement from the Veteran is new and material as it relates to an unestablished fact (nexus ) necessary to substantiate the claim for service connection for sinusitis.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of sinusitis and psoriasis are not "chronic disease[s]" listed under 
38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sinusitis

The Veteran maintains that she has a sinus condition that is related to service, to include service in the Gulf War.

Initially, the Board finds that the Veteran has a current diagnosis of sinusitis with chronic sinus infections.  See March 2009 and July 2012 VA treatment records (in Virtual VA).  The Veteran also underwent sinus surgery to remove polyps in 1997.  

Next, the Board finds that the weight of the evidence is against a finding that the Veteran's sinusitis was incurred in service or is otherwise related to service.   Service treatment records are negative for complaints, diagnosis, or treatment for a sinus disorder.  In a May 1991 report of medical examination, conducted at service separation, a clinical evaluation of the Veteran's sinus was normal.  Further, in a May 1991 report of medical history, completed by the Veteran at service separation, the Veteran specifically checked "NO" as to having sinusitis.  

Post-service private treatment records show that the Veteran was first diagnosed with sinusitis in October 1995, more than four years after service separation.

In an October 2004 VA Gulf War examination report, the examiner indicated that the Veteran's nose and sinuses were normal, but she had pallor and edema of the nasal mucous membranes.  There was no indication of sinusitis or that a sinus disorder was related to service, to include service in the Gulf War.  

The Veteran was afforded a VA examination in February 2009 for chronic fatigue syndrome.  During the evaluation, the examiner indicated that the Veteran had chronic sinusitis.  The examiner did not address the etiology of the Veteran's sinusitis.

Upon review of all the evidence of record, lay and medical, the Board finds that the weight of competent and credible evidence supports the finding that the Veteran did not have any ongoing or recurrent sinus condition in service, that the Veteran's current sinus condition developed years after service separation, and that the current sinus condition is not causally related to service.  

The Veteran's sinusitis does not qualify for consideration as a Gulf War undiagnosed illness since it is a diagnosed condition (i.e., sinusitis).  38 U.S.C.A. 
§ 1117 (West 2014).  Further, although the Veteran reported that she was possibly exposed to depleted Uranium, sinusitis is not a recognized disability associated with radiation exposure under 38 C.F.R. § 3.309(d) or 3.311.  As such, presumptive service connection on that basis is not warranted.  

The Board has reviewed the remaining evidence of record, but it does not provide evidence in support of a finding that the Veteran's sinusitis was incurred in service or that it is otherwise related to service. 

The Board has also considered the Veteran's statements regarding her belief that sinusitis is related to service.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of sinusitis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Sinusitis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

Furthermore, the Board acknowledges that the Veteran has not been afforded a VA examination to specifically address the etiology of her sinus disorder.  However, the Veteran has only offered conclusory statements and has not provided any evidence indicating that her sinusitis was caused by service, to include exposure to chemicals or depleted Uranium.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for sinusitis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


Service Connection for a Skin Disorder

The Veteran maintains that she has a skin disorder that is related to service, to include as to due to her service in the Gulf War. 

Initially, the Board finds that although the Veteran has been diagnosed with psoriasis, the Veteran's skin disorder does not qualify for consideration as a Gulf War undiagnosed illness since it is a diagnosed condition (i.e., psoriasis).  
38 U.S.C.A. § 1117 (West 2014).  Further, although the Veteran reported that she was possibly exposed to depleted Uranium, psoriasis is not a recognized disability associated with radiation exposure under 38 C.F.R. § 3.309(d) or 3.311.  As such, presumptive service connection on that basis is not warranted.  

Next, the Board finds that the Veteran's skin disorder is not etiologically related to service.  Service treatment records show that in August 1989, the Veteran was treated for bug bites and soreness with a rash.  She was treated with a medicated spray and there was no further follow-up treatment.  In a May 1991 report of medical examination, conducted at service separation, a clinical evaluation of the Veteran's skin was normal.  Further, in a May 1991 report of medical history, completed by the Veteran at service separation, the Veteran specifically checked "NO" as to having skin disease.  

Post-service VA treatment records from October 2004 to May 2008 note that the Veteran was treated for complaints of dermatitis on her hands.  A report dated in April 2008 notes that the Veteran was treated for complaints of a rash on her elbows and hands for the last year.  A diagnosis of psoriasis was rendered. 

The evidence also includes a June 2008 VA treatment record.  The report noted that the Veteran had asked the VA doctor to make a statement as to whether her symptoms could be attributed to a Gulf War presumptive disease.  The VA doctor indicated that the Veteran had symptoms which did not have a definitive diagnosis, including fatigue, skin rash, and joint pain.  Therefore, the VA doctor stated there is was a "possibility that these things may be attributable to Gulf War disease."

The Board finds the June 2008 opinion by the VA doctor to be of no probative value as it is based on an inaccurate factual premise and is also speculative.  Although the June 2008 VA doctor indicated that that the Veteran did not have a definite diagnosis, the evidence of record shows that the Veteran's skin disorder has been diagnosed as psoriasis and dermatitis.  As such, the Veteran's skin disorder does not qualify for consideration as a Gulf War undiagnosed illness since it is a diagnosed condition.  Further, the Board finds the doctor's opinion regarding a "possibility" that the Veteran's symptoms may be attributable to Gulf War disease to be speculative and inconclusive and cannot support the claim.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (A physician's statement framed in terms such as "may" or "could" is not probative).  As such, the Board finds the June 2008 medical opinion to be of no probative value.

The Veteran was afforded a VA examination in January 2010.  During the evaluation, the examiner indicated that, in August 1989, the Veteran was treated for bug bites and soreness with a rash.  She was treated with a medicated spray and there was no further follow-up treatment.  The Veteran also reported that the onset of her skin disorder was approximately four to five years ago (i.e., 2005-2006).  She reported having a rash across her knuckles, and redness on her hands and elbows.  Upon physical examination, the examiner indicated that the Veteran had mild psoriatic-type lesions on her both hands.  A diagnosis of psoriasis was rendered.  The examiner then opined that the Veteran's skin disorder was less likely than not caused by or related to service as the Veteran was not treated for psoriasis in service as she was only treated for bug bites.  

The Board finds that the Veteran's statements regarding the onset of her skin symptoms to weigh against a finding of a nexus to service.  Specifically, during the January 2010 VA examination report, the Veteran reported that the onset of her skin disorder was approximately four to five years ago (i.e., 2005-2006), more than 10 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The Board has also considered the Veteran's statements regarding her belief that skin disorder is related to service.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of psoriasis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Psoriasis is a medically complex disease process because of its multiple possible etiologies and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection for CFS

The Veteran seeks service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (2015); 38 C.F.R. § 3.317(a)(1) (2015).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.
VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A qualifying chronic disability for purposes of 
38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) (West 2014) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2) (West 2014); 
38 C.F.R. § 3.317(a), (c) (2015). 

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification. To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3) (2015).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2015).

The evidence includes an October 2004 VA examination report.  The examiner noted that the Veteran served in the first Persian Gulf War and was primarily working on the helicopter flight line.  During the evaluation, the Veteran reported that her fatigue began "very shortly" after her return from the Gulf War and had progressively worsened.  It was noted to be associated with deep muscle soreness and stiffness, poor sleep, and joint pain in the neck and interscapular area.  She also reported a skin rash on her left breast recently.  After reviewing all of the material of record, the examiner opined that the Veteran's symptoms stemmed from
psychological factors that the Veteran expressed associated with anxiety as well as depression.  As such, the examiner indicated that the Veteran would be scheduled for a mental health evaluation.

In a November 2004 mental health VA examination report, the Veteran reported that she had not been receiving any form of psychiatric treatment and reported that she was "functioning fairly well."  The Veteran also stated that she slept well, but still felt tired "all of the time."  The Veteran also reported having a strong social network and had various hobbies.  The examiner noted that the Veteran did endorse some symptoms of anxiety, including avoidance and psychological reactivity; however, the examiner noted that she was functioning well.  The examiner noted that the Veteran's "biggest complaint was her chronic fatigue."  The examiner then noted that the Veteran had undergone a medical evaluation (VA examination in October 2004) which concluded that her fatigue was largely related to psychiatric issues.  Therefore, the November 2004 examiner also opined that the Veteran's lack of energy and fatigue was more related to her generalized anxiety.

The Board finds that the October 2004 and November 2004 VA medical opinions lack probative value.  Although the October 2004 VA examiner indicated that the Veteran's fatigue symptoms stemmed from psychological factors, the examiner requested that the Veteran be scheduled for a mental health evaluation.  The Board notes that it does not appear that the October 2004 VA examiner conducted a full psychiatric examination and it does not appear that the examiner was a psychiatric or psychologist, which may explain why further mental health evaluations were requested.  In November 2004, the Veteran did undergo a psychiatric evaluation; however, the November 2004 examiner simply reiterated the October 2004 examiner's opinion that the Veteran's fatigue was largely related to psychiatric issues.  In sum, neither of the VA examiners provided a rationale as to why the Veteran's complaints of fatigue was a result of her psychiatric disorder, despite findings that the Veteran was functioning well, had a strong social network, and participated in various leisurely interests.  For these reasons, the Board finds the October and November 2004 VA medical opinions to be of little probative value.  

In a February 2009 VA examination report (for CFS), the Veteran reported  developing fatigue shortly after 1991, but her fatigue was not pronounced until 1993.  At that time, she started to be more fatigued and had more muscle aches and some daytime hypersomnolence.  She also reported having some problems with concentration and work.  The examiner then stated that chronic fatigue syndrome was a debilitating fatigue of a new onset of at least six months duration.  According to medical records, the examiner stated that the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood symptoms that "certainly explain fatigue and depressed mood."  In addition, the examiner noted that a previous VA examination concluded that the Veteran's chronic fatigue was more likely related to psychosocial trauma.   Furthermore, the Veteran had been diagnosed with obstructive sleep apnea, obesity with BMI of 3.3, and cervical spine degenerative disc disease.  In sum, the examiner opined that the Veteran's chronic fatigue syndromes had multiple underlying causes.  As such, the examiner stated that the diagnostic criteria for chronic fatigue syndrome as an undiagnosed illness had not been met.

In a January 2010 VA examination, the examiner indicated that the claims file had been reviewed.  According to the examiner, the Veteran had been diagnosed and treated for systemic lupus erythematosus (SLE) and for CFS.  During the evaluation, the Veteran stated that her symptoms started when she was getting out of service.  The Veteran also reported that she experienced generalized muscle aches and weakness in the backs of her thighs.  She also had fatigue lasting 24 hours or longer following exercise.  The examiner then stated that, while the Veteran had been diagnosed with chronic fatigue syndrome by a rheumatologist, this was an "exclusionary diagnosis."  According to the January 2010 VA examiner, all of the Veteran's symptoms "may" be attributed to her diagnosis of systemic lupus erythematosus.  Therefore, the examiner opined that the Veteran did not have
chronic fatigue syndrome, but a symptom complex that was caused by or related to her non-service-connected condition of systemic lupus erythematosus.  

The Board finds the January 2010 VA medical opinion to lack probative value.  Specifically, the examiner did not explain why the Veteran's symptoms more appropriately conformed to a diagnosis of SLE rather than CFS.  Moreover, the examiner's statement that the Veteran's symptoms "may" be attributed to SLE is speculative and therefore of no probative value.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (A physician's statement framed in terms such as "may" or "could" is not probative).  

VA treatment records in Virtual VA show that in July 2004, the Veteran complained of a 10 year history of fatigue.  It was noted that the Veteran had seen multiple providers with no resulting diagnosis.  The Veteran was noted to have poor sleep quality, but without obvert sleep apnea.  She also denied depressive symptoms.  

In a November 2005 VA treatment record, the Veteran indicated that she had been "fighting fatigue since return from the Middle East in 1991."  After a physical examination, x-rays, and laboratory testing, the Veteran was noted to meet the CDC criteria for chronic fatigue syndrome.  Subsequent VA treatment records continue to show an ongoing diagnosis for chronic fatigue syndrome and systemic lupus erythematosus.  

Based on a review of the evidence, the Board concludes that service connection for chronic fatigue syndrome is warranted.  As discussed above, the Veteran served during the Persian Gulf War and chronic fatigue syndrome is considered to be a medically unexplained chronic multi-symptom illness.  

The Board notes that the Veteran's medical conditions and related symptoms are complex.  However, the Veteran has consistently reported that she had symptoms of fatigue that began in approximately 1991 (post-deployment).  The Veteran's contentions are sufficient to establish that the onset of her chronic fatigue syndrome began during service or soon after service separation.  Further, the Veteran has stated that she was healthy prior to that period of active duty.  The Board acknowledges that VA treatment records during this appeal reflect complaints and treatment for sleep impairment, psychiatric disorders, migraines, systemic lupus, and fatigue.  Notably, however, the Veteran has consistently complained of fatigue symptoms, even prior to her sleep disorder or complaints of depression and anxiety.  For example, a July 2004 VA treatment record shows that the Veteran complained of approximately a 10 year history of fatigue.  The Veteran was noted to have poor sleep quality, but without obvert sleep apnea.  She also denied depressive symptoms at that time.  The Board finds that this evidence tends to show that the Veteran suffered from fatigue even prior to her diagnosis of a sleep disorder or depression.  Moreover, the remaining evidence of record, to include VA examination reports, do not affirmatively attribute the chronic fatigue syndrome to any other supervening condition or event. 

As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran has currently diagnosed CFS.  Accordingly, and resolving reasonable doubt in the Veteran's favor, and in considering the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War, as well as the pertinent medical evidence of record, the Board finds that it is at least as likely as not that he has chronic fatigue syndrome that was incurred in service.  The evidence is in favor of the grant of service connection chronic fatigue syndrome.  Service connection for chronic fatigue syndrome is, therefore, granted.  See 38 U.S.C.A §5107.


ORDER

New and material evidence having been received, the claim for service connection for sinusitis is reopened. 

Service connection for sinusitis is denied. 

Service connection for a skin disorder diagnosed as psoriasis, to include as due to exposure to environmental hazards during Persian Gulf War service, is denied.  

Service connection for chronic fatigue syndrome due to undiagnosed illness is granted.


REMAND

By way of procedural background, the RO granted service connection for PTSD in a February 2010 rating decision.  The Veteran filed a timely notice of disagreement in January 2011.  The RO issued a Statement of the Case (SOC) in May 2014, and the Veteran filed a timely substantive appeal.

The Board observes that since the most recent SOC in May 2014, additional medical evidence was received at the RO consisting of a June 2015 VA psychiatric examination addressing the Veteran's PTSD disability.  When additional evidence is received by the AOJ prior to the transfer of records to the Board, a supplemental statement of the case (SSOC) will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2015).

In this case, a rating decision instead of an additional SSOC was issued in July 2015, even though his appeal of the February 2010 rating decision was still pending.  Notably, the July 2015 VA examination is relevant to the increased rating claim for PTSD currently on appeal.  Pursuant to 38 C.F.R. § 19.37, a SSOC must be furnished to the Veteran when additional pertinent evidence is received after a SOC.  As such, the Board concludes that a remand is necessary for the issuance of an SSOC addressing the Veteran's claim for an increased PTSD rating.

Accordingly, the case is REMANDED for the following action:

The AOJ is instructed to readjudicate the claim for an initial rating in excess of 30 percent for PTSD in light of the new evidence received since the May 2014 SOC, to include the July 2015 VA psychiatric examination.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


